DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, filed 07/22/2022, with respect to 112(b) Rejection have been fully considered and are persuasive.  The 112(b) Rejection has been withdrawn. 
Applicant's arguments have been fully considered but they are not persuasive. 
Regarding the Drawing Objection
Applicant states – 
	First, the recited sliding contact is not a separate component/element but describes the type of contact between the first contact element and the second contact element.  
Second, one of skill in the art would be generally familiar with electrical contact between rotating components and thus would readily understand the type of contact discussed above. Thus, one of skill in the art would not require a drawing for understanding the claim. 
Finally, Figures 2-4 show embodiments of the first contact element and the second contact element. Further, the applicable description expressly discusses the sliding contact that exists between those components, i.e., describes how those components slide with respect to each other in reference to the Figures. Id. at ¶¶ [0050], [0055]-[0056]. 
	Examiner respectfully disagrees with the applicant. 37 CFR 1.83(a) requires the drawings must show every feature of the invention specified in the claims.  Therefore, “a sliding contact” recited in Claim 3 must be shown or the feature(s) canceled from the claim(s).  
	 

	Regarding the 102 Rejection
	Applicant states – 
Olsen discloses the collecting conductor is separate from the nacelle or other parts of the wind turbine (§ [0013]) such that the lightning current can be guided completely outside the nacelle (J [0027]-[0029]).
Olsen does not teach a grounding system that is integrated inside the nacelle. In fact, the reference appears to teach against such a structure by using components separate from, and expressly outside of, the nacelle in order to guide the lighting current outside of the nacelle.
	Examiner respectfully disagrees with the applicant. As currently cited, the collecting conductor 13 may reach over the nacelle 2 to cover parts of the blade hub 4 as well. At the end far to the blade 5 the collecting conductor 13 is connected with a down-conductor 14 which runs inside or outside the tower 2 to the ground.  Moreover, FIG. 1 shows the down-conductor 14 which is a part running “grounding system” 10 through the nacelle. Therefore, Olsen reasonably disclose in FIG. 1 “wherein the grounding system is integrated inside the nacelle”.
Regarding the International Preliminary Report found allowable, Examiner notes (as shown in applicant’s FIG. 2-4), Olsen does not disclose the applicant’s “grounding system is integrated inside the nacelle, between a stator frame (218) and a drive train (106).”
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a sliding contact” recited in Claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 & 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by .Olsen (EP 2,395,238).
Regarding Claim 1, Olsen discloses a wind turbine [1] (FIG. 1, Claim 1) comprising 
a hub [4] to which rotor blades [5] are arrangeable [a blade (5) attached to the blade hub (4)] (FIG. 1, Claim 1), 
wherein the hub [4] is rotatable around a rotating axis [a] (FIG. 1, Claim 1; a blade hub (4) rotating about a rotational axis (a) at a front end of the nacelle (3)), 
a generator [6] comprising a rotor arrangement [7] and a stator arrangement [8] (FIG. 1, Claim 13; wherein a generator (6) has an outer rotor (7) and an inner stator (8)), 
wherein the rotor arrangement [7] and the stator arrangement [8] are rotatable with respect to each other around the rotational axis [a], wherein the rotor arrangement [7] is coupled to the hub [4] (FIG. 1, ¶ [0025]; The blade hub 4 rotates about an axis of rotation a which is substantially horizontal. Inside the nacelle 3 a generator 6 with an outer rotor 7 and an inner stator 8 is arranged), and 
a grounding system [10] which is fixable to a nacelle [3] of the wind turbine [1] (FIG. 1, Claim 1, 10), 
wherein the grounding system [10] is configured for transferring lightning current between the rotor arrangement and the nacelle and for providing an EMF shielding of the generator [In case the blade 5 is hit by a strike of lightning the lightning current is lead by the inner conductor 11 to the outer conductor 12 and from there via a sliding connection 15 through the collecting conductor 13 to the down-conductor 14 and then to ground. In this way it is possible to conduct the lightning current from the blade 5 over the collecting conductor 13 to the back part of the nacelle 3 and further down to the ground avoiding large lightning currents passing through the rotating outer rotor 7 and other parts of the generator 6] (FIG. 1, ¶ [0002]), 
wherein the generator [6] is arranged along the rotational axis of the hub [4] between the hub [4] and the grounding system [10] (FIG. 1 shows “6 arranged the rotational axis of 4 between 7 and 10”).
wherein the grounding system is integrated inside the nacelle [Claim 1 – the wind turbine comprising a lightning protection system (10) comprising: a down-conductor (14) connected to ground and being in electrical communication with the collecting conductor (13). ¶ [0029] – There, the collecting conductor 13 may reach over the nacelle 2 to cover parts of the blade hub 4 as well. At the end far to the blade 5 the collecting conductor 13 is connected with a down-conductor 14 which runs inside or outside the tower 2 to the ground] (FIG. 1, Claim 1, ¶ [0029], FIG. 1 shows the “grounding system” 14 running through the nacelle. Olsen disclose “down-conductor 14 which runs inside or outside the tower 2 to the ground. Therefore, Olsen disclose in FIG. 1 “wherein the grounding system is integrated inside the nacelle”).
Regarding Claim 2, Olsen discloses the wind turbine according to claim 1 [see rejected Claim 1], 
wherein the rotor arrangement [7] of the generator [6] extends between the hub [4] and the grounding system [10], such that the stator arrangement [8] is housed by the hub [4], the rotor arrangement [7] and the grounding system [10] (FIG. 1, 7).
Regarding Claim 3, Olsen discloses the wind turbine according to claim 1 [see rejected Claim 1], 
wherein the grounding system [10] comprises a first contact element [12] arrangeable at the rotor arrangement [7] and a second contact element arranged [13] at the nacelle [3], such that a sliding contact [15] is provided between the first contact element and the second contact element [FIG. 1 shows sliding contact 15 “between” 12 & 13] (FIG. 1, 7, ¶ [0010]; an outer rotor of a wind turbine generator and being in electrical communication with the outer conductor and a down-conductor connected to ground and being in electrical communication with the collecting conductor).


Regarding Claim 4, Olsen discloses the wind turbine according to claim 3 [see rejected Claim 3], 
wherein the first contact element [17] or the second contact element is a brush [The outer conductor 12 runs approximately parallel to the axis of rotation a and has a brush 16 which is in sliding contact with a collecting path 17 of the collecting conductor 13] (¶ [0035]).
Regarding Claim 7, Olsen discloses the wind turbine according to claim 3 [see rejected Claim 3], 
wherein the grounding system [10] comprises a metal ring [19] attached to the first contact element [12] or the second contact element [13] (As shown in FIG. 7).
Regarding Claim 8, Olsen discloses the wind turbine according to claim 3 [see rejected Claim 3], 
wherein the first contact element [12] OR the second contact element [13] is a brush arrangement extending in circumferential direction around the rotational axis, wherein the brush arrangement comprises spaced apart brush groups which forming a slide contact [The collecting conductor 13 or at least the collecting path 17 is concentric with the outer shape of the nacelle 2. This allows for continuous contact between the collecting path 17 and the brush 16 of at least the topmost blade 5 which is exposed to lightning the most] (FIG. 7, ¶ [0036]).
Regarding Claim 9, Olsen discloses a method for manufacturing a wind turbine [1] (FIG. 1, Abstract), the method comprising: 
arranging rotor blades [5] at a hub [4] (FIG. 1, Claim 1; a blade (5) attached to the blade hub (4)), 
wherein the hub [4] is rotatable around a rotating axis [a] (FIG. 1, Claim 1; a blade hub (4) rotating about a rotational axis (a) at a front end of the nacelle (3)), 
arranging a generator [6] comprising a rotor arrangement [7] and a stator arrangement [8] (FIG. 1, Claim 13; wherein a generator (6) has an outer rotor (7) and an inner stator (8)), 
wherein the rotor arrangement [7] and the stator arrangement [8] are rotatable with respect to each other around the rotational axis [a] (FIG. 1, ¶ [0025]; The blade hub 4 rotates about an axis of rotation a which is substantially horizontal. Inside the nacelle 3 a generator 6 with an outer rotor 7 and an inner stator 8 is arranged), 
coupling the rotor arrangement [7] to the hub [4], and fixing a grounding system [10] to a nacelle [3] of the wind turbine [1] (FIG. 1, Claim 1, 10), 
wherein the grounding system is integrated inside the nacelle [Claim 1 – the wind turbine comprising a lightning protection system (10) comprising: a down-conductor (14) connected to ground and being in electrical communication with the collecting conductor (13). ¶ [0029] – There, the collecting conductor 13 may reach over the nacelle 2 to cover parts of the blade hub 4 as well. At the end far to the blade 5 the collecting conductor 13 is connected with a down-conductor 14 which runs inside or outside the tower 2 to the ground] (FIG. 1, Claim 1, ¶ [0029], FIG. 1 shows the “grounding system” 14 running through the nacelle. Olsen disclose “down-conductor 14 which runs inside or outside the tower 2 to the ground. Therefore, Olsen disclose in FIG. 1 “wherein the grounding system is integrated inside the nacelle”),
wherein the grounding system [10] is configured for transferring lightning current between the rotor arrangement and the nacelle and for providing an EMF shielding of the generator [In case the blade 5 is hit by a strike of lightning the lightning current is lead by the inner conductor 11 to the outer conductor 12 and from there via a sliding connection 15 through the collecting conductor 13 to the down-conductor 14 and then to ground. In this way it is possible to conduct the lightning current from the blade 5 over the collecting conductor 13 to the back part of the nacelle 3 and further down to the ground avoiding large lightning currents passing through the rotating outer rotor 7 and other parts of the generator 6] (FIG. 1, ¶ [0002]), and 
arranging the generator [6] along the rotational axis of the hub between the hub [4] and the grounding system [10] (FIG. 1).
Regarding Claim 10, Olsen discloses the wind turbine according to claim 3 [see rejected Claim 3], wherein the first contact element [17] or the second contact element is a mesh element [The brush 16 and or the outer conductor 12 may be spring loaded to improve contact for harsh environments for example. At least the parts of the lightning protection system 10 which are exposed to the surrounding are stainless or rust-proof] (¶ [0037]).




Regarding Claim 11, Olsen discloses the wind turbine according to claim 10 [see rej. Claim 10], 
wherein the mesh element comprises conducting wires [spring] which are spaced apart such that they are forming mesh holes [The brush 16 and or the outer conductor 12 may be spring loaded to improve contact for harsh environments for example. At least the parts of the lightning protection system 10 which are exposed to the surrounding are stainless or rust-proof] (¶ [0037]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JOSEPH ORTEGA/Examiner, Art Unit 2832